Citation Nr: 1702179	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-20 376	)	 DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 
 
2.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder. 

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a right knee disorder. 

5.  Entitlement to service connection for Meniere's Disease. 

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from December 2002 to June 2003.  The Veteran also served in the Reserves for a period in excess of 19 years. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  The case was remanded by the Board in February 2011.  Two additional matters remanded at that time, claims for service connection for residuals of a concussion and an acquired psychiatric disability, were granted by a July 2014 rating decision; as such, the issues remaining on appeal are now limited to those listed on the title page. 

The Veteran appeared at a hearing before a local hearing officer at the RO in March 2006 and at a Travel Board hearing at the RO before the undersigned in April 2010.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claims remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

The February 2011 VA remand noted that the Veteran had undergone several right knee operations prior to her active duty and that the record appeared to demonstrate that she was diagnosed with fibromyalgia prior to active duty; as such, the matter of entitlement to service connection for these disabilities on the basis of aggravation had been raised.  In this regard, the VA opinions addressing the claims for service connection for a right knee disorder and fibromyalgia completed in August 2015 do not reflect the proper "heightened evidentiary burden" for claims based on aggravation of disabilities not noted at entrance to service-as in the instant case given the normal examination, including the musculoskeletal examination, conducted in August 2002 prior to entrance to active service.  See Wagner v. Principi, 370 F.3d 1089 Fed. Cir. 2004.  As such, for any disability due to a right knee disorder or fibromyalgia determined to have pre-existed service, VA must show by clear and unmistakable evidence that (1) such disability existed prior to service and (2) that such pre-existing disability was not aggravated by service.  Id.  

Given the above, AOJ will be directed to obtain an addendum opinion from the VA physician who rendered the August 2015 opinion addressing the claims for connection for a right knee disorder and fibromyalgia, or a suitable substitute, that reflects consideration of the proper standard of review as set forth above.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  As the claims for service connection for low back, left knee, and left hip disorders encompass the matter of entitlement as secondary to a right knee disability, the adjudication of these claims must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).  

The opinions with regard to the Veteran's claimed low back and left hip disabilities are adequate and need not be addressed in the remand directives.  Specific development with respect to the claim for service connection for a left knee disability will also be requested below.
 
With respect to the claims for service connection for a left knee disability, Meniere's Disease, and bilateral hearing loss, the July 2015 opinions addressing these claims were based on a determination that there was no evidence of a current disability associated with any of these conditions.  However, the requirement that a present disability exists for the purposes of service connection may be met at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)  Given, as noted in the February 2011 Board remand, the July 2005 VA examinations that diagnosed the Veteran with degenerative arthritis of the left knee, Meniere's Disease, and bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2016), the AOJ will be directed to obtain addendum opinions from the VA physician who rendered the July 2015 opinion with respect to a left knee disability and Meniere's Disease and the VA audiologist who rendered the July 2015 opinion in the manner as directed below.  Barr, 21 Vet. App. 203; Bowling, 15 Vet. App. 1. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the electronic record to the VA physician who rendered the August 2015 opinions with respect to the claims for service for a right knee disorder and fibromyalgia, or a suitable substitute, for the completion of the following opinions: 

a) Did a right knee disability or fibromyalgia clearly and unmistakably exist prior to service entrance, and, if so 

b) was any such disability clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service? 

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. A complete, clearly-stated rationale for the conclusions reached must be provided.

2.  Provide the electronic record to the VA physician who rendered the August 2015 opinions with respect to the claims for service connection for a left knee disability and Meniere's Disease, or a suitable substitute, for the completion of the following opinions:  

a) Is any disability due to a left knee disorder or Meniere's Disease shown proximate to or during the appeal period at least as likely as not (a 50 percent or higher degree of probability) causally related to service? 

b) Is any disability due to a left knee disorder or Meniere's disease shown proximate to or during the appeal period at least as likely as not (a 50 percent or higher degree of probability) caused by a right knee disorder? 

c) Is any disability due to a left knee disorder or Meniere's disease shown proximate to or during the appeal period at least as likely as not (a 50 percent or higher degree of probability) aggravated (permanently worsened) by a right knee disorder?

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. A complete, clearly-stated rationale for the conclusions reached must be provided. 

3.  Provide the electronic record to the VA audiologist who rendered the August 2015 opinion with respect to the claim for service for bilateral hearing loss, or a suitable substitute, for the completion of the following opinion:  

a) Is at least as likely as not (a 50 percent or higher degree of probability) that any hearing loss as defined by 38 C.F.R. § 3.385 shown proximate to or during the appeal period was causally related to service? 

In rendering the requested opinion, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. A complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After completion of the above, the RO should review the claims file and readjudicate each claim that has been remanded.  If any such claim is denied, the RO should furnish the Veteran and her representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


